DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 35-50 in the reply filed on 7/29/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a globally constant grating vector amount of the optical body converting light from a plane, does not reasonably provide enablement for a globally constant grating vector amount of the optical body converting a free-form surface, a curved surface, and/or a bent surface.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. From the originally-filed Specifications, some of the embodiments captured within the scope of Claim 39 are likely unintended as there is disclosure of an enabled invention having a globally constant grating vector amount in some disclosure embodiments.  The claim could be amended to clarify that the globally constant grating vector amount is only for a subset of the embodiments recited in the independent claim, for example. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 currently recites “wherein n1(λ) is the refractive index, generally dependent on the wave sounds λ, of an optical medium for the light”.  As a first matter, it is unclear whether the phrase “wave sounds” is essentially a typographical mistake and should recite “wavelength” or intended to differentiate from a light wavelength.  Further, in providing a specific definition of refractive index n1 as a function of the wavelength, the claim then limited the refractive index as “generally dependent on … λ”.  These limitations are mutually exclusive and amount to a broad and narrow limitation on refractive in the same claim.  It is recommended to cancel the phrase “generally dependent on the wave sounds λ” in each of the limitations on n1, n2 and n3.

Claim Interpretation
For the sake of clarity, it is noted that the subscript usage in the claims is not interpreted as limiting of the invention except in the case of subscripts “x”, “y”, and “z”.  The specific directional subscripts, in Claim 38 for example, would be understood by a person having ordinary skill in the art to distinctly limit the invention.  Indicial subscripts, such as “11” and “12” in Claim 36 for example, do not impart further limitations on the claim other than marking a naming convention of the element.  In Claim 38, for example, the subscript “G38” is neither understood to have any particular meaning but also is not imparted weight in differentiating the claim from an invention defined by another subscript. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35-38, 40, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2017/0075139 to Sessner et al. (hereinafter Sessner).
Regarding claims 35 and 50, Sessner discloses spectacle lens for an observer, the spectacle lens comprising: a body lenses, Figs. 1-3) having at least one diffraction structure (phase objects 20, 22, Fig. 1-3) extending along a body surface, wherein a refractive index n(x, y) of the at least one diffraction structure is spatially modulated in dependence on a location on the body surface (Fig. 3; [0077]), wherein the spatial modulation of the refractive index n(x,y) in the body is continuous (Figs. 1-3) and the diffraction structure is configured to convert a spherical light wave which originates from a point on an object surface selected from a free-form surface, a plane, a curved surface, or a bent surface, the object surface being arranged on a side of the spectacle lens facing away from the observer (Fig. 18; [0108]-[0110]), into a light wave which projects an image of the point on the object surface onto an image point lying in an image surface that is optically conjugate to the object surface (object surface 106 to image surface of the eye 104, Fig. 18; [0108]-[0110]), wherein the spatial modulation of the refractive index n(x,y) is continuous over a contiguous area B of the body surface (phase objects 20, 22, Fig. 1-3), for the diameter D of which, defined as the supremum of a metric distance d(x,y) between two arbitrary points x, y arranged in the area of the body surface, with D :=sup{d(x,y):x,y ∈ B}, the following applies: D≥10mm (“an extent of approximately 25 square millimeters (mm.sup.2)”; [0032]), wherein the at least one diffraction structure in the area B is configured to convert the spherical light wave which originates from the point on the object surface into the light wave which projects the image of the point on the object surface onto the image point lying on the image surface that is optically conjugate to the object surface (object surface 106 to image surface of the eye 104, Fig. 18; [0108]-[0110]).  Regarding claim 50, Sessner discloses determining a design for the lens recited.
Regarding claim 36, Sessner discloses the at least one diffraction structure is a hologram of at least a first reference wave W11 and a second reference wave W12 ([0101]-[0103]).
Regarding claim 37, Sessner discloses the hologram of the diffraction structure is a hologram of two pairs of reference waves (W11, W12) ([0101]-[0103]) or a number of pairs of reference waves Pi(Wi1, Wi2), i = 1, 2, 3.
Regarding claim 38, Sessner discloses wherein the hologram is an optical grating which has a local grating period vector 
    PNG
    media_image1.png
    31
    193
    media_image1.png
    Greyscale
and a local grating vector 
    PNG
    media_image2.png
    46
    196
    media_image2.png
    Greyscale
with a grating vector amount 
    PNG
    media_image3.png
    49
    224
    media_image3.png
    Greyscale
wherein, for the grating vector amount IKG38| of the optical grating, the following applies: 
    PNG
    media_image4.png
    32
    180
    media_image4.png
    Greyscale
--(Fig. 4-5 depict a grating period between approximately 1.8micron and 3.9micron and a continuous transition therebetween, thus between 2.0micron and 2.8micron).
Regarding claim 40, Sessner discloses for the grating vector amount, the following applies: 
    PNG
    media_image5.png
    26
    131
    media_image5.png
    Greyscale
where F---38(x, y) is a scalar function dependent on the location in the body surface (Fig. 4-5 show a varying grating period that would necessarily provide an x-y varying scalar function, as claimed).

Allowable Subject Matter
Claims 41-49 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872